Citation Nr: 0526956	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  03-12 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a right foot injury, currently rated as 10 
percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to March 
1990.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).

The issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for a low back disorder is remanded to the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

The most recent medical evidence of record reveals a well-
healed fracture of the fifth metatarsal bone, right foot.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent disabling 
for service-connected residuals of a right foot injury has 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5283 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in November 2001, February 2004, and May 2004, 
that VA would obtain all relevant evidence in the custody of 
a Federal department or agency.  Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disability, or to provide a properly executed release so that 
VA could request the records for him.  The duty to notify the 
veteran of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA 
examination and treatment records have been associated with 
the claims file.  The veteran has provided authorizations, 
and his private medical records were obtained.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The veteran was notified of the 
need for a VA examination, and one was accorded him in June 
2002.  The veteran also failed to report for a scheduled VA 
examination in November 2004.  The veteran was asked to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement of the case and 
supplemental statements of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities (Schedule), but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2004).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service medical records show that in November 
1989, he injured his right fifth metatarsal bone while 
playing football.  He elected not to have a service 
separation examination; however, clinical records from 
February and March 1990, immediately prior to the veteran's 
separation from service, showed that he received treatment 
for pain in the area of his right fifth metatarsal bone, and 
was given a limited duty profile restricting him from any 
jumping activity.  Additionally, a treatment record from June 
1990, during the veteran's Reserve service, noted that the 
veteran experienced tenderness at the right fifth metatarsal 
bone, and that x-rays showed a fracture of that bone that was 
continuing to heal.  

Subsequent to service, VA examinations in July 1996 confirmed 
that the veteran sustained residuals of that right foot 
injury, to include pain in his right foot.  Service 
connection was granted in February 1997 for residuals of 
fracture of the right fifth metatarsal, and a 10 percent 
disabling rating was assigned.

An October 1998 VA examination revealed a normal examination 
of the foot, with no residuals from the right foot fracture 
in 1989.  The physical examination found normal ambulation, 
with no deformity, swelling, tenderness, callus formation, or 
skin vascular changes in the right foot.  Range of motion of 
the right ankle was normal and showed no evidence of pain.  
The examiner referred to July 1996 x-rays which showed very 
mild hallux valgus deformity, but no other pathology.  

In June 2002, a VA examination was conducted.  The veteran 
reported pain in his right foot when he was standing or 
walking for longer periods.  The examiner found that the 
veteran had a well-healed fracture of the right foot, with no 
current manifestations except for pain.  The physical 
examination revealed no deformity of the foot, or any pain on 
palpation of over the fifth metatarsal bone.  The veteran had 
full range of motion in all toes and in the right ankle.  An 
accompanying x-ray showed only an old, healed fracture and 
calcaneus spur.  

In July 2003, an RO hearing was conducted.  The veteran 
stated that he injured his foot playing football in November 
1989, and that it prevented him from walking properly, 
running, or playing sports.  He reported that he had been 
treated in the past by a foot and ankle specialist, who 
informed the veteran that his foot never healed properly.  He 
also stated that another doctor x-rayed his foot and 
concluded that there was evidence of arthritis.  The veteran 
stated that he was no longer undergoing treatment, but used 
heat packs and ice for relief.  He stated that he had lost 
only 2 days of work when he reinjured his foot in 2002, and 
agreed to attend a VA examination if one were scheduled.  


Service connection was granted in February 1997 for residuals 
of fracture of the right fifth metatarsal, and a 10 percent 
disabling rating was assigned under the provisions of 
Diagnostic Code 5283.  38 C.F.R. § 4.71a, Diagnostic Code 
5283.  Diagnostic Code 5283 provides for assignment of 
evaluations when there is malunion or nonunion of the tarsal 
or metatarsal bones.  A 10 percent evaluation is assigned 
when the malunion or nonunion is moderate.  Evaluations of 20 
percent and 30 percent, respectively, as assigned when the 
malunion or nonunion is moderately severe, or severe.  Id.  
With actual loss of the use of the foot, a 40 percent 
evaluation is assigned.  

As stated above, the veteran was scheduled and failed to 
appear for a VA examination in November 2004.  Although, the 
most recent correspondence mailed by VA to the veteran was 
returned, the evidence of record shows that mail sent to the 
veteran at the address of record both in May 2004, prior to 
the schedule examination, as well as in December 2004, 
following the scheduled examination, were not returned to VA.  
Therefore, the presumption of regularity provides that the 
veteran did have notice of the scheduled examination.  See 
Ashley v. Derwinski, 2 Vet. App. 307 (1992).  The 
consequences for failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).

The medical evidence of record does not show that the 
veteran's residuals of fracture of the right foot meet the 
criteria for an evaluation in excess of 10 percent disabling.  
In the June 2002 VA feet examination, the examiner found the 
veteran had a well-healed fracture of the right foot, with no 
current manifestations except for pain.  The examiner's 
physical examination did not find any deformity of the foot, 
nor any pain on palpation of over the fifth metatarsal bone, 
and the veteran had full range of motion in all toes and in 
the right ankle.  An accompanying x-ray showed only an old, 
healed fracture and calcaneus spur.  These manifestations of 
the disability shown do not rise to the level of "moderately 
severe."  Accordingly, an evaluation in excess of 10 percent 
disabling for residuals of a right foot fracture is not 
warranted.  

The medical evidence shows that the veteran does not 
experience functional loss due to the residuals of his right 
foot injury.  See 38 C.F.R. §§ 4.40, 4.45 (2004); see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  There is no 
evidence of weakness, fatigability, stiffness, or lack of 
coordination, only subjective complaints of pain.  Although 
the Board is required to consider the effect of pain when 
making a rating determination, the pain that the veteran 
reported to the examiner does not equate with functional 
loss.  As such, this pain does not rise to the level to 
warrant an increased evaluation in excess of the 10 percent 
currently assigned under the Schedule.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5283.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An evaluation in excess of 10 percent disabling for service-
connected residuals of a right foot injury is denied.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board remands this claim to ensure 
full and complete compliance with the duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA).  This is done so that further and complete 
development of the evidence, to assist in a thorough 
evaluation of all material facts, is done before issuing a 
decision on the merits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).

The VCAA explicitly provides that, "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a 
claim for service connection that has been previously and 
finally disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of the 
claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 
285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 
(1996).  A recent amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  Compare 38 C.F.R. § 3.156(a) 
(2001), with 38 C.F.R. § 3.156(a) (2004).  

The veteran's request to reopen his claims of entitlement to 
service connection for low back disorder was filed in 
September 2001.  Therefore, the current, amended regulation 
applies, as follows:

"New" evidence means existing evidence not 
previously submitted to VA.  "Material" 
evidence means existing evidence that, by 
itself or when considered with previous 
evidence of record, relates to an 
unestablished fact necessary to substantiate 
the claim.  New and material evidence can be 
neither cumulative, nor redundant, of the 
evidence of record at the time of the last 
prior final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a) (2004).

However, although the RO provided the current, amended 
regulation in the December 2004 Supplemental Statement of the 
Case, when adjudicating the veteran's claim to reopen in the 
initial rating decision, the Statement of the Case, and 
Supplemental Statements of the Cases, the RO applied the 
regulations that were in effect prior to August 29, 2001 to 
the facts in this case.  As the veteran's claim to reopen was 
filed subsequent to August 29, 2001, an additional 
Supplemental Statement of the Case must be prepared, to 
include a proper application of the current, amended 
regulation to the facts in this case. 

Accordingly, this case is remanded for the following action:


The RO must readjudicate the veteran's 
claim to reopen the issue of entitlement 
to service connection for a low back 
disorder under the provisions of 
38 C.F.R. § 3.156(a) (2004).  If the 
benefit remains denied, a Supplemental 
Statement of the Case must be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


